Citation Nr: 0308338	
Decision Date: 05/01/03    Archive Date: 05/15/03

DOCKET NO.  00-22 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
left ear.

2.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for a back disability.

(The issue of entitlement to service connection for a back 
disability will be the subject of a separate Board decision.)


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to March 
1969; from June to September 1984; and from August 1986 to 
July 1994.  In addition, the veteran had periods of active 
reserve service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1999 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in San 
Diego, California.  Jurisdiction over the veteran's appeal 
has since been transferred to the Detroit, Michigan, VA RO.  
In connection with this appeal the veteran testified before 
the undersigned seated at the RO in Detroit in October 2002; 
a transcript of that hearing is associated with the claims 
file.  During the hearing the veteran submitted a signed 
statement indicating that he was satisfied with the RO's 
decision on the issues of entitlement to increased rating for 
PTSD and scars on the back, and entitlement to service 
connection for a liver disorder and hepatitis and thus 
withdrawing his appeals on those matters.  See 
38 C.F.R. § 20.204 (2002).  Thus, those matters are not 
further discussed herein.  The Board also notes that during 
the hearing the veteran clarified that he had revoked the 
power-of-attorney in favor of the Disabled American Veterans 
and that it was, in fact, his intention to appear at the 
hearing unrepresented.  The veteran has not since advised VA 
as to his desire for or election of representation.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issues decided herein have been obtained.

2.  It is as likely as not that a left ear hearing loss 
disability developed as a result of in-service noise 
exposure.

3.  In an unappealed decision dated October 1970, the RO 
denied the veteran's claim of entitlement to service 
connection for a back disability.

4.  Evidence received since the October 1970 RO decision 
includes such that is neither cumulative nor duplicative and 
that is so significant it must be considered in order to 
fairly decide the merits of the claim of entitlement to 
service connection for a back disability.


CONCLUSIONS OF LAW

1.  Resolving all doubt in favor of the veteran, left ear 
hearing loss was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2002).

2.  New and material has been submitted and the claim of 
entitlement to service connection for a back disability is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's appeal, the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
In addition, regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), were published at 66 Fed. Reg. 45,620, 45,630-
32 (August 29, 2001) (now codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002)).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f).

For the purposes of this decision, the Board will assume that 
the VCAA and the implementing regulations, to include the 
notice and duty to assist provisions, are applicable to the 
veteran's claims.  Insofar as the decisions are completely 
favorable to the veteran, no further action is required 
pursuant to the VCAA or its implementing regulations relevant 
to the questions of whether new and material evidence has 
been received to reopen the veteran's claim of entitlement to 
service connection for a back disorder or whether service 
connection for left ear hearing loss is warranted.  

Legal Criteria

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For 
the purpose of applying VA regulations, impaired hearing will 
be considered a disability when the auditory threshold in any 
of the frequencies 500, 1,000, 2,000, 3,000 or 4,000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2002).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court of Appeals for 
Veterans Claims (Court) held that the prior holding in Justus 
that the credibility of the evidence is to be presumed was 
not altered by the Federal Circuit decision in Hodge.

The Facts

Neither the veteran's service entrance or separation 
examinations, dated in January 1966 and February 1969, 
respectively, contain note of either a back or a hearing loss 
disability.  

VA examination conducted in 1970 was negative for note of any 
hearing loss or other ear problems.  The examiner diagnosed 
chronic lumbosacral strain but did not provide an opinion as 
to etiology of the veteran's back complaints.

In a decision dated in October 1970 the RO denied the 
veteran's claim of entitlement to service connection for a 
back disability and notified him of his appellate rights.  
The decision was based on consideration of service medical 
records and the results of the VA examination conducted in 
1970.  The rationale for the denial was that no injury or 
disease of the back had been shown in service records.  The 
veteran did not appeal that decision.

Examinations completed in association with the veteran's 
reserve service, dated in April 1978, April 1981, February 
1983, March 1984, and April 1985, include note of a high 
frequency hearing loss in the left ear, but are negative for 
note of any back problems.  The report of service medical 
examinations completed in July 1986 and May 1990 indicate 
that the veteran had some hearing loss, greater in the left 
ear than in the right ear. 

Naval hospital records reflect that in April 1990, the 
veteran was noted to have low back pain.  In December 1992, 
the veteran was diagnosed with a lumbosacral strain with 
spasm.  Lumbar spine X-rays taken in June 1993 were 
interpreted as normal.  A June 1993 report of treatment noted 
that the veteran complained of low back pain with radicular 
symptoms for the past day, and indicated that this was a 
recurrent problem with the initial episode occurring several 
years earlier in a lifting mishap.  The impression was likely 
recurrent mechanical low back pain.  

A June 1993 report of audiologic evaluation noted that the 
veteran had a history of noise exposure.  The veteran was 
found to have an asymmetrical high frequency sensorineural 
hearing loss of unknown etiology, but which was not of a 
typical pattern found with exposure to artillery fire.  A 
July 1993 magnetic resonance imaging report of the veteran's 
auditory canals was interpreted as normal.  The veteran was 
diagnosed in August 1993 with asymmetrical sensorineural 
hearing loss and recommended for the hearing conservation 
program.  A service entry dated in November 1993 notes 
complaints of back pain.  

The report of service separation examination, dated in 
February 1994, notes bilateral sensorineural hearing loss 
stated to be minimal in the right ear, above the speech 
range, and moderate to severe in the left ear.  No diagnoses 
relevant to the back were shown on that examination report; 
the veteran did report having or having had recurrent back 
pain.

A March 1994 VA outpatient record also notes the veteran's 
complaints of recurrent low back pain.  

A statement from another serviceman who served with the 
veteran, dated in October 1999, indicates that he recalled 
having a conversation with the veteran about a skiing 
accident.

A service report of annual physical, dated in February 2000, 
does not show any complaints or findings regarding the 
veteran's back.

The veteran appeared for a VA audiological examination in 
February 2001.  The report of that examination indicates, in 
relevant part, that the veteran had high frequency 
sensorineural hearing loss bilaterally, worse in the left 
ear.  Audiologic testing revealed left ear pure tone 
thresholds at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, in 
decibels, as follows:  0, 0, 10, 80, 90.  Speech recognition 
was 100 percent bilaterally.  The examiner opined that the 
veteran's hearing loss was as likely as not secondary to the 
veteran's acoustic trauma in the artillery.  

A June 2001 VA clarifying opinion sets out a summary of 
audiologic tests results as shown in service records.  The 
examiner noted that the veteran's February 1969 audiological 
test was within normal limits, and that the veteran showed a 
moderate high frequency loss on testing conducted April 5, 
1978.  The examiner opined that hearing loss occurred 
initially during that time span and progressively worsened.  
The overall conclusion was that the veteran's hearing loss 
was at least as likely as not due to acoustic trauma during 
military service.

A June 2002 statement from an acquaintance of the veteran 
indicated that she recalled that the veteran, while in 
service, was on some sort of skiing trip, and was taken to 
the hospital, and she recalled doing the paperwork for a line 
of duty report.

The veteran testified at a hearing before the undersigned in 
October 2002.  The transcript of that hearing indicates, in 
relevant part, that when the veteran returned to reserve duty 
in 1978 he ran a motor pool, which he felt involved exposure 
to loud noise.  The veteran also recalled an incident that 
occurred in 1966 in which he was standing on the right hand 
side of an artillery weapon that had been loaded with a large 
amount of propellant, such that it made a very loud noise.  
The veteran further indicated that he recalled straining his 
back in service, sometime between late 1966 and early 1967, 
when trying to lift a half section of a bridge boat.  The 
veteran indicated that he did not seek medical care at the 
time because he did not want to miss service when working to 
get a commission, and he did not think his injury was severe 
at that time.  The veteran also reported that he injured his 
back in 1988 or 1989, for which a line of duty investigation 
was conducted, and for which he was hospitalized; however, he 
indicated that records from that hospitalization were 
unavailable.

Analysis

Taking into account all relevant evidence, the Board finds 
that service connection is warranted for the veteran's left 
ear hearing loss.  In this regard, the Board first notes that 
the results of audiometric testing completed in 2001 
demonstrate that the veteran has a left ear hearing loss 
disability as defined under 38 C.F.R. § 3.385.  The veteran 
has reported noise exposure in the form of artillery fire 
coincident with service in the 1960s, and, also exposure to 
loud noises when working in the motor pool in 1978.  The 
Board finds probative the VA examination opinions dated in 
February 2001 and June 2001, which considered the veteran's 
history and concluded that the veteran's current left ear 
hearing loss is at least as likely as not related to military 
service.  Although the record contains evidence against the 
claim, such as the 1969 discharge examination report that 
shows no hearing loss or the 1993 opinion that the type of 
hearing loss was not consistent with artillery exposure, such 
negative evidence was reviewed by the VA examiner in 2001.  
Nevertheless, based on the facts of the veteran's case, and 
even after further VA clarification was requested, the VA 
examiner concluded that left ear hearing loss was as likely 
as not related to service.  Thus, the Board resolves all 
doubt in the veteran's favor and finds that the veteran has a 
left ear hearing loss disability that is related to active 
service.

With respect to the veteran's back claim, the Board finds 
that new and material evidence has been submitted sufficient 
to reopen the veteran's claim.  In this regard, the Board 
notes that, as set out above, the veteran's claim was 
originally denied in October 1970 for the reason that 
although a current VA examination showed a diagnosis of 
chronic mild lumbosacral sprain, the veteran's service 
medical records contained no indication that the veteran had 
any back disability during service.  Since that time the 
claims file reflects association of service medical records 
from a later period of service, from 1986 to 1994.  Such 
records include note of several occurrences of low back 
strain during active service.  This evidence speaks directly 
to whether the veteran injured his back during military 
service, a material element of the veteran's claim.  As such, 
the Board finds it a sufficient basis upon which to reopen 
the veteran's claim.

The Board is undertaking additional development on the issue 
of entitlement to service connection for a back disability, 
pursuant to authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002).  When it is completed, the Board will provide notice 
of the development as required by Rule of Practice 903.  38 
C.F.R. § 20.903.  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing this issue.




ORDER

Entitlement to service connection for hearing loss of the 
left ear is granted.

New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for a 
back disability is reopened; to this extent only, the 
veteran's claim is granted.



	                     
______________________________________________
	J. M. Daley
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


